UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

GLENN MINNEY, )
)
Plaintiff, )
)
v. ) Civil Case No.
) 1:15—cv-1092 (RJL)
UNITED STATES OFFICE OF )
PERSONNEL MANAGEMENT, ) F  L E a
) . . ,
Defendant. ) SE? l 5 2015

Clark, U.S. District & Bankruptcy
MEMORANDUM OPINION Cnurts for the District of Columbia

(September [52015) [Dkts. #2, #14, #23]

This is a tragic case of a severely wounded and much decorated war veteran
seeking reinstatement of disability beneﬁts that the federal bureaucracy at the Ofﬁce of
Personnel Management extinguished on a technicality. Plaintiff Glenn Minney
(“plaintiff ’ or “‘Minney”) commenced the instant action against defendant United States
Office of Personnel Management (“defendant” or “OPM”), on July 13, 2015, seeking a
preliminary injunction to remedy alleged violations of section 504 of the Rehabilitation
Act of 1973 and the due process clause of the Fifth Amendment. See generally Compl.;
Pl. Glenn Minney’s Mot. for TRO & Prelim. Inj. (“PL’S Mot”) [Dkt. #2]; Mem. of Law
in Supp. of P1. Glenn Minney’s Mot. for TRO & Prelim. Inj. (“PL’S Mem.”) [Dkt. #2—1].
OPM not only opposes the entry of a preliminary injunction, but also moves to dismiss for
lack of jurisdiction. See Def.’s Mot. to Dismiss for Lack of Jurisdiction and Opp’n to

Pl.’S Mot. for Prelim. Inj. (“Def’s Mot”) [Dkt. #14]. Upon careful review of the
l

pleadings, the relevant law, and the entire record herein, the Court DENIES OPM’s
Motion to Dismiss, GRANTS plaintiffs Motion for a Preliminary Injunction, and
REINSTATES plaintiff’s Federal Employee Retirement System Beneﬁts.1
BACKGROUND

Plaintiff joined the Navy in 1985, where he served as a corpsman on both active
and reservist duty for over twenty years. Decl. of Glenn Minney in Supp. of Mot. for
TRO & Prelim. Inj. (“Minney Decl.”) W 2, 4 [Dkt. #2-2]. Plaintiff, having earned a
Purple Heart Medal and numerous other military honors and awards during his decades-
long service, had a distinguished naval career. See Minney Decl. 1i 3.

The instant case arises from his deployment to Iraq in January 2005. See Minney
Decl. 1] 9. On April 18, 2005, plaintiff accompanied Marine ground troops to the Haditha
Dam, where he was caught in the crosshairs of an insurgent strike and severely injured in
an ensuing mortar explosion. Minney Decl. 1] 10. His injuries proved devastating. In the
days and months following the attack, plaintiff” s vision deteriorated to the point of near-
blindness. Minney Decl. W 12-17. Subsequent medical examinations yielded a grim
prognosis. In addition to irreparany damaging plaintiff’s optic nerve, the blast destroyed
twenty ﬁve percent of the brain tissue in his parietal and occipital lobes, leaving him fully

blind in his right eye, mostly blind in his left eye, and, as a result, permanently disabled.

1 The Court also DENIES plaintiff 5 Motion to Strike Defendant’s Supplemental Memorandum [Dkt. #23].
2 .

no cause to examine the statute before losing his sight and, lacked, moreover, the capacity
to do so after his accident.

OPM’s claim that plaintiff received actual notice of the eighty percent limitation is
likewise unavailing. See Def.’s Suppl. Mem. at 7-10. 0PM states that when it approved
plaintiff’s FERS disability beneﬁts in April 2011, the agency mailed an approval letter,
containing notice of the eighty percent limitation, to a PO. Box in Ohio. See Wilhelm
Decl. 1111 5, 7; Lee Decl. 1] 5; Minney Decl. 11 37. OPM—invoking the usual presumption
that a letter properly addressed, stamped, and mailed is delivered to its intended
recipient—argues that its notice obligation was satisﬁed. See Def.’s Suppl. Mem. at 9.
What OPM overlooks, however, is that this presumption disappears when its opponent
offers some evidence to the contrary. Legille v. Dann, 544 F.2d 1, 5—6 (DC. Cir. 1976).
Plaintiff here, indeed, offers such evidence. Plaintiff avers that because his PO. Box
closed in 2006, he never received the April 2011 mailing from OPM. See Minney Decl.
11 37. Plaintiff’s 2010 FERS application lends credence to this assertion. As the Court
pointed out at the August 4, 2015 hearing, plaintiff’s application, which a VA
representative submitted on his behalf before 0PM approved plaintiff for FERS beneﬁts,
provides an altogether different mailing address for Mr. Minney than that to which OPM
sent notice of plaintiff’ s approval in April 2011. See Def.’s Suppl. Mem. Ex. 2 at l [Dkt.
#20—2]. These facts, taken together, cast more than a scintilla of doubt on defendant’s

supposition that plaintiff received the April 201 1 mailing.

11

Undeterred, OPM argues that even if the April 2011 notice was sent to the

incorrect address, subsequent notices of the eighty percent limitation were sent to

plaintiff s correct address in 2011, 2013, and 2014. See Wilhelm Decl. W 7-8; Wilhelm
Decl. EX. 2 [Dkt. #20—1]. This argument, too, is beset by faulty logic. What OPM fails to
account for is the fact that each notice was sent in a print form that plaintiff is physically
unable to read. The ﬁrst notice plaintiff received, and understood, was in February 2015,
at which point his 2014 income had irreversibly violated the eighty percent limitation.
See Minney Decl. 1] 42. Notice of this kind to a person who is legally blind is hardly
notice at all. To meet the threshold for constitutional acceptability, notice must be
“reasonably certain to inform those affected” before the right is terminated. See Mullane
v. Central Hanover Bank and Trust Co., 339 US. 306, 315 (1950). The notice here
accomplished neither objective. I fail to see how print letters—each of which was
addressed to a man with a documented visual impairment—were reasonably certain to
furnish any information whatsoever. They provided nothing of the sort. For this reason,
courts in analogous contexts have required that correspondence from government
agencies to visually impaired disability recipients be offered in a decipherable alternative.

See Am. Counsel ofBlind v. Astrue, 05-04696 WHA, 2009 WL 3400686, at *27-28 (ND.

Cal. Oct. 20, 2009). Such a requirement is eminently logical where, as here, the burden

12

on the Government is minimal,8 and is, in any event, far outweighed by the considerable
private interests at stake.

The inquiry does not end there. Plaintiff was also entitled to a meaningful hearing
before OPM terminated his beneﬁts. See Logan v. Zimmerman Brush C0., 455 US. 422,
433 (1982) (“[I]t has become a truism that ‘some form of hearing’ is required before the
owner is ﬁnally deprived of a protected property interest”) (citation omitted) (emphasis
in original)). A meaningful hearing is one in which a plaintiff is given the opportunity to
“present reasons, either in person or in writing, why proposed action should not be taken.”

Cleveland Bd. ofEduc. v. Loudermill, 470 U.S. 532, 546 (1985); see Matthews, 424 US.
at 333 (the pre-termination hearing must be provided in a “meaningful manner” (citation
and internal quotation marks omitted)). Plaintiff did not receive this either.

On May 27, 2015, after learning that OPM intended to terminate his FERS
benefits, plaintiff filed a Request for Reconsideration. Minney Decl. 11 51. Amazingly,
the Associate Director of Retirement Services at 0PM informed plaintiff, before even
considering his request, that it would be denied. Minney Decl. ll 52. OPM surely cannot
suggest that this was the sort of hearing the case law contemplates. Plaintiff was entitled
to a meaningful opportunity to advocate his position. What he received was a pre-

determined outcome. Due process demands more than the rubber stamp treatment of

bureaucrats run amok! One can only imagine what the reaction would be of the President

8 By OPM’s own admission, there are a mere 133 visually impaired individuals approved for disability
13

whose proﬁle adorns the Purple Heart Medal 9 if a Court were to side with OPM and

allow such “process” to trump the property interests of a severely wounded war veteran! 10
Accordingly, for the reasons discussed above, the Court ﬁnds that the ﬁrst factor easily
militates in plaintiff” s favor.

II. Irreparable harm

The Court proceeds to the second prong of the inquiry—the likelihood that
plaintiff will suffer irreparable harm if preliminary relief is not granted—and concludes
that this factor likewise weighs in plaintiff’s favor. To meet the threshold for irreparable
injury, the injury must be “both certain and great” and, in all events, beyond
remuneration. Wise. Gas Co. v. Fed. Energy Regulatory Comm ’n, 758 F.2d 669, 674

(DC. Cir. 1985) (per curiam); Sampson v. Murray, 415 US. 61, 83-84 (1974) (“Mere
injuries, however substantial, in terms of money, time and energy . . . are not enough” to

meet the threshold of irreparable harm).

retirement. See Wilhelm Dec]. 11 4.

9 That President is none other than George Washington himself, who devised the original award, the Badge
of Military Merit, in 1782 to reward “virtuous ambition in his soldiers, as well as to foster and encourage
every species of Military merit.” U.S. Dep’t of Veterans Affairs, Celebrating America ’s Freedoms,
available at http://www.va.gov/opa/publications/celebrate/purple—heartpdf In 1932, on the 200th
anniversary of George Washington’s birth, the Badge of Military Merit was reconstituted as the Purple
Heart Medal that is awarded to this day to those who are wounded or killed in any action against an enemy
of the United States. Id. True to its heritage, the Purple Heart Medal continues to be an enduring symbol

of valor, patriotism, and sacriﬁce.
‘0 Nor will this Court countenance OPM’s apparent argument that plaintiff cannot succeed on the merits of

his due process claim because 5 U.S.C. § 8455(a) prevents OPM from reinstating his beneﬁts. See Def.’s
Mot. at ll. OPM cannot credibly suggest that the statute sanctions violations of Fifth Amendment due
process. No statute relieves agencies of their duty to administer the law in accordance with the
Constitution. Cf Daniel v. Oﬂice ofPers. Mgmt., 245 F. App’x 969, 971 (Fed. Cir. 2007) (noting that the
Court has power to reverse a decision by OPM regarding retirement beneﬁts when that decision is “not in
accordance with law,” or “obtained without procedures required by law, rule, or regulation”).

14

The harm at issue here is irreparable in the truest sense. Plaintiff relied on his
FERS beneﬁts for emergency medical coverage for which he is otherwise uninsured.11
See Minney Decl. 11 48. This loss of coverage is especially devastating to a blind veteran
who is “prone to suffering serious injuries from falls because of [his] visual impairment.
See Minney Decl. 11 48. Plaintiff’s FERS beneﬁts also provided health care coverage for
his two daughters, one of whom depends on it for the psychological counseling not
otherwise covered by her student insurance plan. See Minney Decl. 11 47. The lapse of
medical coverage caused by OPM’s failure to provide adequate advance notice is
devastating for a man who is arguably more susceptible than sighted individuals to
grievous physical injury. This Court is not alone in ﬁnding that a loss of this magnitude
meets the litmus test for irreparable injury. See, e.g., Risteen v. Youth for Understanding,
Inc., 245 F. Supp. 2d 1, 16 (D.D.C. 2002) (ﬁnding an irreparable injury where a loss of
health coverage caused plaintiff to lose access to medical treatment); Wilson v. Grp.
Hosp. & Med. Servs., Inc., 791 F. Supp. 309, 313-14 (D.D.C. 1992) (ﬁnding irreparable
injury where a patient was threatened with loss of medical coverage). Accordingly, I ﬁnd

that this factor likewise weighs in plaintiff’s favor.

“ OPM attempts to diminish this harm by arguing that plaintiff “receives a Navy pension” and “qualiﬁes
for health coverage from the VA.” See Def’s Suppl. Mem. at 13. Neither of these options, however,
provides emergency health coverage. See Minney Declﬁl 48.

15

III. Balance of the Equities

The Court next turns to the third factor of the preliminary injunction analysis,
under which it must “balance the competing claims of injuries” and consider the “effect
on each party of the granting or withholding of the requested relief.” Winter, 555 US. at
24. Plaintiff contends that the “equities cry out for relief” because defendant “seeks to
penalize” a wounded veteran by “imperiling his own health and that of his daughters.”
See Pl.’s Mem. at 14. I agree. OPM’s argument that it would be unjust to grant plaintiff
an injunction because it lacks discretion to reinstate plaintiff’s FERS beneﬁts at the
present time is weak, at best. See Def.’s Mot. at 17. The balance of the equities
undoubtedly favor the wounded veteran here. Indeed, the Court does not believe OPM
will suffer any injury from reinstating the beneﬁts Corpsman Minney was entitled to
receive in the ﬁrst instance—and would likely still be receiving had OPM given plaintiff
the process he was Constitutionally due. An injunction in this instance would neither
commandeer extraordinary resources, nor impose an outlandish burden. It would merely
restore the status quo. For that reason, the Court ﬁnds that this factor weighs, once again,
in plaintiff’s favor.

IV. Public Interest

All that remains is the fourth and ﬁnal prong of the inquiry: whether the public
interest would be served by the issuance of an injunction. See Winter, 55 US. at 24. It

most assuredly would. Plaintiff argues that the public interest “strongly favors the care

16

and treatment of wounded veterans,” especially where, as here, that treatment is
interrupted by the Government’s failure to provide adequate notice of the eighty percent
limitation. See Pl.’s Mem. at 14. OPM, in response, retreats to its ‘familiar argument that
it “is prohibited from granting others who exceed the 80% limitation” the relief sought
here. See Def,’s Mot. at 17-18. Unfortunately for OPM, its recitation fares no better
under this prong of the analysis.

The public interest is, of course, best served when government agencies act
lawfully. But the inverse is also true: the public interest is harmed when the Government
ham-handedly exercises its responsibilities. It confounds all logic for OPM to argue—as
it appears to do—that adherence to the eighty percent limitation absolves it of the duty to
comply with Constitutional due process. It does not. Applying the law in a way that
violates the Constitution is never in the public’s interest and the Court fails to see how
this case is any exception. As our Circuit Court itself noted: “The Constitution does not
permit [the Government] to prioritize any policy goal over the Due Process Clause.”
Gordon v. Holder, 721 F.3d 638, 653 (DC. Cir. 2013). Accordingly, I ﬁnd that the
public interest is vindicated by restoring the F ERS benefits from which plaintiff appears,
upon preliminary review of the facts, to have been divested without adequate process of

law.

17

CONCLUSION

Thus, for all of the foregoing reasons, the Court DENIES OPM’s Motion to
Dismiss for Lack of Jurisdiction, DENIES plaintiffs Motion to Strike Defendant’s
Supplemental Memorandum, GRANTS plaintiffs Motion for a Preliminary Injunction,
and ORDERS that OPM REINSTATE plaintiffs disability beneﬁts under the Federal
Employee Retirement System. Once plaintiffs beneﬁts are reinstated, OPM is
ENJOINED from terminating those beneﬁts until such time as OPM makes a ﬁnding as to
plaintiffs eligibility for reinstatement upon his reapplication in January 2016, or until
otherwise directed by Order of this Court. An Order consistent with this decision

accompanies this Memorandum Opinion.

/’

(?

  
 
  

RICHARD J. EQ
United States District Judge

 

18

Minney Decl. 1111 16-17. Unable to continue active service, plaintiff retired from the Navy

in October 2006. Minney Dec]. 11 18.

Later that same month, plaintiff began working for the VA Patient Advocates
Ofﬁce, where he earned approximately $49,000 per year. Minney Decl. 11 19. The VA’s
inability to accommodate his visual impairments rendered even the most menial tasks
difﬁcult, and the physical demands of his position soon proved untenable. See Minney
Decl. 1111 20-32; Compl. 1111 25—31. This, of course, did not escape the VA’s notice. In
2010, the VA informed plaintiff that he would not be able to continue in his current
capacity and offered him a choice. Minney Decl. 11 32. Either he could take a position as
“door greeter,” which paid approximately $25,000 a year, or he could retire with Federal
Employees Retirement Systems (“FERS”) disability beneﬁts. Minney Decl. 1111 33-34;
Compl. 11 31. Financially unable to accept the former, plaintiff opted for retirement.
Minney Decl. 11 34.

On October 2, 2010, plaintiff applied for FERS beneﬁts. Decl. of Trevis A. Hall
(“First Hall Decl.”) 11 4 [Dkt. #9-1]. OPM approved plaintiff’s application on April 22,
2011 and sent a written notice of his approval to the mailing address it had on ﬁle—a

PO. Box in Clarksburg, Ohio. See Decl. of Kimberly A. Wilhelm (“Wilhelm Decl.”) 11 5

[Dkt. #21-2]. Included within this April 2011 notice was a paragraph detailing the effect
“Restoration of Earning Capacity” would have on his FERS beneﬁts. See First Hall Decl.

11 4. This notice advised plaintiff that:

“[i]f you are under age 60 and working in a non-federal position, there is a
limit on the amount you can earn . . . and still be entitled to your annuity
payment. If your earnings in any calendar year equal at least 80 percent of
the current salary of the position from which you retired, we will ﬁnd your
earning capacity to have been restored. Disability annuity payments will
stop six months from the end of the calendar year in which your earning
capacity is restored.”

Ex. To Def.’s Notice of Filing of Decl. and Exs. & Mem. of Law, [Dkt. #9-2]. Plaintiff
claims, however, that he never received this mailing because it was sent to the incorrect
address. Minney Decl. 1] 37. Nor, for that matter, did the VA’s Human Resources
specialist apprise plaintiff of this earning restriction before he left the VA. Indeed, upon
his departure from the VA, plaintiff was advised only that his beneﬁts would terminate if
he returned to work for the federal government. See Minney Decl. W 35-36. According
to plaintiff, he did not learn of any earning restrictions whatsoever until approximately
four years after he obtained FERS approval. See Minney Decl. 1] 35.

Unaware of any limitations on his entry into the private workforce, plaintiff began
working as a legislative liaison for the Blinded Veterans Association (“BVA”), where he
earned $56,000 per year. Minney Decl. 1] 39; Compl. 1] 35. In February 2015,
approximately one year after beginning work at the EVA, plaintiff received a print letter
from OPM at his home address in Virginia. Compl. 11 38. Because the letter “was not
written in braille or any other format that would have allowed [him] to read” it, plaintiff
“had to have someone else read [it] to him.” Compl. 11 38. Its contents were, according to

plaintiff, shocking. The letter advised plaintiff that his FERS beneﬁts would terminate if

his 2014 income exceeded 80 percent of the current rate of pay for the position from
which he had retired, the so-called “eighty percent limitation.” Compl. 11 39; Minney
Decl. 11 37.2

Thereafter, at OPM’s request, plaintiff reported his 2014 income from the BVA,
which, at $56,000, exceeded his $54,100 income at the VA for the previous ﬁscal year.
Decl. of Trevis A. Hall (“Second Hall Decl.”) 11 4 [Dkt. #14—1]; see Minney Decl. 11 42.
This, too, did not escape OPM’s notice. On May 8, 2015, OPM advised plaintiff that
because his BVA salary exceeded the eighty percent limitation, OPM would terminate his
FERS beneﬁts. First Hall Decl. ll 4; Minney Decl. W 43-45. Plaintiff sought
reconsideration, but was advised by OPM, while his request was still pending, that it
would be denied. Minney Decl. W 51-52. OPM made good on its promise and
terminated plaintiff’s beneﬁts on June 30, 2015. See Second Hall Decl. 11 4. Plaintiff
received his last disability annuity payment on July 1, 2015. Second Hall Decl. ﬂ 4.

Although plaintiff is eligible to reapply for his beneﬁts in January 1, 2016, he, and his

2 There remains substantial disagreement as to whether this was, in fact, the ﬁrst notice plaintiff received
from OPM. Plaintiff contends that he did not receive this information in April 2011 because it was sent to
the incorrect address. Minney Dec]. 1] 37. OPM counters that in October 2011, it sent a print—~not
braille—beneﬁts booklet, reiterating the eighty percent limitation, to plaintiff‘s correct mailing address in
South Salem, Ohio. See Wilhelm Decl. W 7—8. Plaintiff maintains, however, that the ﬁrst mailing he
received, and understood, was in February 2015. See P1.’s Mem. in Supp. of P1.’s Mot. to Strike Def’s
Suppl. Mem. at 7 [Dkt. #21-3].

5

daughters, are currently without the medical coverage FERS previously provided.3 See

Second Hall Dec]. 11 4.

On July 13, 2015, plaintiff ﬁled a complaint alleging that OPM had violated
section 504 of the Rehabilitation Act of 1973 and the due process clause of the Fifth
Amendment by failing to provide adequate advance notice of the eighty percent
limitation. See generally Compl. That same day, plaintiff sought a Temporary
Restraining Order (“TRO”) and Preliminary Injunction to prevent OPM from terminating

his FERS beneﬁts. See Pl.’s Mot. By Order dated July 21, 2015, this Court denied

issuance of a TRO, but reserved judgment as to the propriety of a Preliminary Injunction,
. the merits of which are presently before the Court. Order [Dkt. #11].

STANDARD OF REVIEW4

A preliminary injunction is an “extraordinary remedy,” and, as such, “should be

3 In addition to furnishing a monthly stipend of $1,200 for emergency medical coverage that plaintiff is
otherwise without, plaintiffs FERS beneﬁts also defrayed the costs of medical and psychological treatment
for his two daughters. Minney Decl. W 44, 46-48.

4 Brief mention must be made of OPM’s motion to dismiss for lack of jurisdiction, which the Court ﬁnds
meritless. OPM makes a strained attempt to channel plaintiff‘s due process challenge through the Merit
Systems Protection Board (“MSPB”), which has the authority to adjudicate FERS-related claims. See
generally Def.’s Mot. While it is certainly true that the MSPB may consider due process claims in
connection with disability beneﬁts appeals, it is by no means the sole or exclusive forum for constitutional
challenges that are wholly collateral to the types of disputes the MSPB is authorized to hear. See Thunder
Basin Coal Co. v. Reich, 510 U.S. 200, 212 (1994). Furthermore, sovereign immunity is not, as OPM
contends, a bar to this Court’s jurisdiction over the instant action. See Def.’s Mot. at 10-12. Section 702
of the Administrative Procedure Act, which waives sovereign immunity in any action against the federal
government for non—monetary relief, forecloses this argument. See Trudeau v. FTC, 456 F.3d 178, 186
(DC. Cir. 2006). Because the type of relief sought here—restoration of beneﬁts—constitutes a claim for
injunctive relief, this action falls squarely within the APA’s sovereign immunity waiver. See Tootle v.
Sec ’y ofNavy, 446 F.3d 167, 175—76 (DC. Cir. 2006). The Court therefore declines to dismiss this case
for lack of jurisdiction and progresses directly to the merits of plaintiff’s Motion for a Preliminary
Injunction.

6

granted only when the party seeking the relief, by a clear showing, carries the burden of
persuasion.” Cobell v. Norton, 391 F.3d 251, 258 (DC. Cir. 2004) (citation omitted). To
prevail on a motion for a preliminary injunction, a plaintiff must demonstrate “that he is
likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence
of preliminary relief, that the balance of equities tips in his favor, and that an injunction is
in the public interest.” Winter v. NRDC, Inc, 555 U.S. 7, 20 (2008) (citations omitted).
Courts considering these factors do so on a “sliding scale,” 5 whereby a strong showing as
to one factor may compensate for a less persuasive showing as to another factor. Davis v.
Pension Beneﬁt Guar. Corp, 571 F.3d 1288, 1291-92 (DC. Cir. 2009).6 The Court takes
seriously its obligation to reserve injunctive relief for the most extraordinary of situations.
Nonetheless, upon careful consideration, I ﬁnd that injunctive relief is not only
appropriate, it is necessary to remedy the profound injustice committed by the federal
bureaucracy against a blind war veteran. Indeed, it is difficult to imagine a situation more

extraordinary—or an individual more deserving—of such relief!

5 While it is unclear whether the “sliding scale” is controlling in light of the Supreme Court's decision in
Winter, the Court need not decide that issue today because it ﬁnds that plaintiff has carried the burden of
persuasion as to all four factors.

" Where, as here, a plaintiff seeks a mandatory injunction, ie. an injunction that would require a positive
act on the part of the defendant, certain courts have held that a plaintiff is held to a higher burden of
persuasion. Veitch v. Danzig, 135 F. Supp. 2d 32, 35 n2 (BBC. 2001) (citations omitted). The DC.
Circuit, however, has yet to address whether plaintiff carries a heightened burden and this Court, as such,
declines to impose a heightened standard of persuasion. See, e. g, Friends for All Children, Inc, v.
LockheedAircraft Corp, 746 F.2d 816, 834 n.31 (DC. Cir. 1984) (“In this circuit, however, no case
seems to squarely require a heightened showing, and we express no View as to whether a heightened
showing should in fact be required”).

7

DISCUSSION
1. Likelihood of Success on the Merits

Plaintiff advances two legal theories as a basis for injunctive relief: violation of
section 504 of the Rehabilitation Act or, in the alternative, Violation of Fifth Amendment
due process. See P1.’s Mem. at 8-12. For the reasons discussed herein, the Court ﬁnds
plaintiffs due process argument persuasive and refrains from addressing the merits of his
statutory challenge.

The Fifth Amendment mandates that “[n]o person shall . . . be deprived of life,
liberty, or property, without due process of law.” US. Const. amend. V. To prevail on a
procedural due process claim, plaintiff must establish that he is legally entitled to his
F ERs beneﬁts, that additional safeguards would have prevented an erroneous deprivation
of that entitlement, and that his interests outweigh any incidental burdens on the
government from the imposition of additional safeguards. See Mathews v. Eldridge, 424
US. 319, 335 (1976).

The threshold question, then, is whether plaintiff has a cognizable property right.
The answer is clear: he most assuredly does. Property interests “take many forms.” Bd.
ofRegents ofState Coils. v. Roth, 408 US. 564, 576 (1972). OPM is quick to point out
that unsubstantiated “desires” and “unilateral expectations” are not “property” in the

constitutional sense. See Def.’s Suppl. Mem. in Supp. Of Def.’s Mot. to Dismiss for

Lack of Jurisdiction and Def.’s Opp’n to P1.’s Mot . for Prelim. Inj. (“Def’s Suppl.

Mem”) at 3 [Dkt. #21]. This is certainly true. But plaintiff s receipt of FERS beneﬁts is
hardly aspirational. To the contrary, his beneﬁts, which were conferred by operation of
statute, are eminently concrete. It has long been the case that property interests may arise
from federal entitlement schemes like the one at issue here. See Roth, 408 U.S. at 576-77;
see also Goldberg v. Kelly, 397 U.S. 254, 262 (1969) (due process applies “to the
withdrawal of public assistance beneﬁts”). It is, moreover, implicit in Supreme Court
jurisprudence that federal disability beneﬁts are precisely the type of beneﬁts to which
property interests attach. See Mathews, 424 U.S. at 332 (ﬁnding that “the interest of an
individual in continue receipt of [Social Security disability beneﬁts] is a statutorily
created ‘property’ interest protected by the Fifth Amendment”). As a disability beneﬁt
created, funded, and run by the federal government, plaintiff‘s FERS beneﬁts are
analogous to the myriad other entitlement programs that have received due process
protection to date. It is difﬁcult indeed to conceive of a beneﬁt that resides more
perfectly within the aegis of constitutional protection. And yet, OPM seeks to excise
FERS from the constitutional fold by alleging that plaintiff s expectation of continued
receipt is based on the “alleged oral misrepresentation by the Department of Veterans
Affairs.” See Defs.’ Suppl. Mem. at 3. This distorts the facts. Plaintiff‘s anticipation of
future beneﬁts arises not from the say-so of some Human Resources specialist, but by

operation of federal law. Put simply: plaintiff‘s expectation is borne of statute, not

estoppel. He has, as such, a protected “security interest” in his FERS beneﬁts that cannot
be extinguished without due process of law. See Roth, 408 US. at 576.

The question, then, is what process plaintiff was due before OPM terminated his
beneﬁts. The answer is abundantly clear—where the government seeks to terminate an
individual’s property interest, it must provide advance notice that is “reasonably certain to
inform those affected”7 and “some kind of hearing.” Propert v. District of Columbia, 948
F.2d 1327, 1331-32 (DC. Cir. 1991) (citations and internal quotation marks omitted).
Under no circumstance can the amount of process due “be reduced to zero.” Id. at 1332.
And yet, that is precisely what 0PM appears to advocate.

Plaintiff contends that notice of the eighty percent limitation was inadequate.
0PM, in its defense, argues that publication of the governing statute furnished all the
notice plaintiff was due. See Def.’s Suppl. Mem. at 5-7. Not so. While it is true that
statutory publication may satisfy the notice requirement in certain circumstances, see
Lightfoot v. District ofColumbia, Olcvl484 (CKK), 2007 WL 148777, at *8 (D.D.C. Jan.
16, 2007), our jurisprudence has long eschewed a one-size-ﬁts-all approach to due
process, see Propert, 948 F.2d at 1332 (“[T]he contours of due process are ﬂexible and
vary depending on the circumstances of a given case”). Here, atmospheric knowledge of

the eighty percent limitation is simply inadequate for a blind veteran who would have had

7 OPM’s assertion that its regulation “imposes no notice requirement . . . that it notify annuitants of the
statutory cap on income,” see Deﬁ’s Suppl. Mem. at 5, is of no moment. The issue is not what the
regulation says; it is what the Constitution requires.

10